UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00523 The Dreyfus Fund Incorporated (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/2015 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Fund Incorporated September 30, 2015 (Unaudited) Common Stocks99.5% Shares Value ($) Automobiles & Components1.4% Delphi Automotive 246,918 Banks6.1% Bank of America 1,523,594 23,737,595 Citigroup 431,170 21,390,344 Wells Fargo & Co. 709,300 36,422,555 Capital Goods8.5% Boeing 128,547 16,833,230 Danaher 236,770 20,175,172 Honeywell International 247,250 23,412,102 Owens Corning 250,834 10,512,453 Raytheon 212,591 23,227,693 United Technologies 230,287 20,493,240 Commercial & Professional Services1.1% Tyco International 447,765 Consumer Durables & Apparel3.9% Newell Rubbermaid 385,179 15,295,458 NIKE, Cl. B 190,738 23,455,052 Under Armour, Cl. A 139,236 13,475,260 Consumer Services1.4% McDonald's 194,786 Diversified Financials6.4% Ameriprise Financial 142,302 15,529,417 CBOE Holdings 190,533 12,780,954 Intercontinental Exchange 92,948 21,841,850 Morgan Stanley 372,480 11,733,120 Voya Financial 634,440 24,597,239 Energy6.2% Anadarko Petroleum 222,630 13,444,626 EOG Resources 185,900 13,533,520 Kinder Morgan 498,186 13,789,788 Occidental Petroleum 317,410 20,996,671 Schlumberger 303,360 20,922,739 Exchange-Traded Funds1.2% SPDR S&P rust 83,451 a,b Food & Staples Retailing2.1% CVS Health 229,970 22,187,506 Rite Aid 926,893 5,626,240 Food, Beverage & Tobacco5.0% Coca-Cola Enterprises 390,990 18,904,366 Mondelez International, Cl. A 447,575 18,739,965 PepsiCo 314,730 b 29,679,039 Health Care Equipment & Services7.3% Boston Scientific 1,101,429 b 18,074,450 Cardinal Health 267,483 b 20,548,044 Cerner 111,675 a 6,696,033 Medtronic 229,160 15,339,970 UnitedHealth Group 233,823 b 27,125,806 WellCare Health Plans 114,940 9,905,529 Household & Personal Products2.6% Colgate-Palmolive 266,027 16,882,073 Estee Lauder, Cl. A 228,418 b 18,428,764 Insurance3.9% American International Group 233,795 b 13,284,232 Hartford Financial Services Group 527,665 b 24,156,504 Marsh & McLennan 289,470 15,116,123 Materials2.8% CF Industries Holdings 132,772 b 5,961,463 Martin Marietta Materials 72,577 a 11,028,075 Mosaic 324,447 10,093,546 Vulcan Materials 121,933 10,876,424 Media2.3% CBS, Cl. B 341,380 13,621,062 Interpublic Group of Companies 893,200 b 17,086,916 Pharmaceuticals, Biotech & Life Sciences7.1% AbbVie 221,163 12,033,479 Biogen 47,089 13,741,041 Bristol-Myers Squibb 477,080 b 28,243,136 Pfizer 878,513 27,594,093 Teva Pharmaceutical Industries, ADR 243,296 b 13,736,492 Retailing5.3% Amazon.com 52,347 b 26,795,906 Dollar Tree 180,689 b 12,044,729 Home Depot 202,912 23,434,307 Ulta Salon,Cosmetics & Fragrance 56,595 b 9,244,793 Semiconductors & Semiconductor Equipment1.1% Avago Technologies 113,776 Software & Services13.9% Automatic Data Processing 210,990 16,955,156 Facebook, Cl. A 380,880 34,241,112 Google, Cl. A 32,178 20,541,470 Google, Cl. C 47,292 28,773,399 LinkedIn, Cl. A 53,060 10,088,298 MasterCard, Cl. A 313,469 28,249,826 Oracle 538,389 19,446,611 salesforce.com 285,814 19,844,066 ServiceNow 133,319 9,259,005 Technology Hardware & Equipment7.6% Apple 590,137 65,092,111 Cisco Systems 924,031 24,255,814 Palo Alto Networks 74,313 12,781,836 Telecommunication Services1.5% Verizon Communications 453,244 Transportation.8% Union Pacific 127,743 b Total Common Stocks (cost $1,143,715,671) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,743,935) 6,743,935 c Investment of Cash Collateral for Securities Loaned1.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $15,862,272) 15,862,272 c Total Investments (cost $1,166,321,878) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts ETF - Exchange-Traded Fund a Security, or portion thereof, on loan. At September 30, 2015, the value of the fund's securities on loan was $26,024,396 and the value of the collateral held by the fund was $26,079,625, consisting of cash collateral of $15,862,272 and U.S. Government & Agency securities valued at $10,217,353. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2015, net unrealized appreciation on investments was $193,822,602 of which $260,182,518 related to appreciated investment securities and $66,359,916 related to depreciated investment securities. At September 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 13.9 Capital Goods 8.5 Technology Hardware & Equipment 7.6 Health Care Equipment & Services 7.3 Pharmaceuticals, Biotech & Life Sciences 7.1 Diversified Financials 6.4 Energy 6.2 Banks 6.1 Retailing 5.3 Food, Beverage & Tobacco 5.0 Consumer Durables & Apparel 3.9 Insurance 3.9 Materials 2.8 Household & Personal Products 2.6 Media 2.3 Food & Staples Retailing 2.1 Money Market Investments 1.7 Telecommunication Services 1.5 Automobiles & Components 1.4 Consumer Services 1.4 Exchange-Traded Funds 1.2 Commercial & Professional Services 1.1 Semiconductors & Semiconductor Equipment 1.1 Transportation .8 † Based on net assets. The following is a summary of the inputs used as of September 30, 2015 in valuing the fund's investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Assets ($) Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,293,586,928 - - Equity Securities - Foreign Common Stocks+ 27,959,630 - - Exchange-Traded Funds 15,991,715 - - Mutual Funds 22,606,207 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Fund Incorporated By: /s/ Bradley J.
